Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
This action is in reply to the Application received on December 17, 2019.  
Claims 1-20 are currently pending.
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, 13 contains the limitation “receive via the at least one client device bidding information associated with the auction, wherein the bidding information is dynamically displayed on the graphical user interface of the client device; transmit bidding information from a respective user of the at least one client device associated with the auction; and wherein the auction is configured to receive live bid information from bidders in an auction house” and “integrating live bid information and bidding information from the at least one client device into the auction automatically.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which these are calculated. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithm as to how this determination is calculated, raises questions whether applicant truly had possession of this feature at the time of filing.
Claims 2-6, 8-12, 14-20 depend from claims 1, 7, 13 and inherit all the deficiencies of the claim(s) in which they depend and is therefore rejected under the same basis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 7,13, the phrase “a user profile” renders the claim vague and indefinite since it is unclear if this is the same or distinct from the previously recited “a respective user profile.”  As presently stated this limitation is vague and indefinite. 
Claims 1, 7, 13, recites the limitation "the graphical user interface.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 1, 7, 13, the phrase “a respective user” renders the claim vague and indefinite if this is the same or distinct from the previously recited “a user.”  As previously stated it is unclear what this limitation requires. 
Regarding Claims 1, 7, 13, the phrase transmit “bidding information” renders the claim vague and indefinite if this is the previously recited and received “bidding information” or distinct bidding information.  As presently stated it is unclear what this requires. 
Regarding Claims 2, 8, 14, the phrase “an auction” renders the claim vague and indefinite if this is the same as the previously recited auction or a distinct auction.  As presently stated it is unclear what this requires. 
Regarding Claims, 3-5, 8-11, 15-17  the phrase “an auction house” renders the claim vague and indefinite if this is the same as the previously recited “auction house” of claim 1, or a distinct auction house. 
Claim 7 recites the limitation "the processor.”  There is insufficient antecedent basis for this limitation in the claim.
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112a, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter. The following is an analysis of the instant claims with regard to subject matter eligibility as outlined in the 2019 PEG on Subject matter eligibility. Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter, the rationale for this determination is explained below.  Independent claim 1 is selected as representative of the claims being rejected. 
The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for auction bidding which is a method of managing interactions between people. Thus, the claim recites an abstract idea
Additionally, the claim recites the limitations of receiving, transmitting and integrating wherein these limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a 
Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer to perform both the receiving, transmitting and integrating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, transmitting and processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Even considered as an ordered combination, the additional limitations of claim 1 do not add anything further than when they are considered individually. Thus, under Step 2B of the Mayo framework, claim 1 is ineligible as claim 1 does not recite additional elements which result in significantly more than the abstract idea itself.

Dependent claims 2-6, 8-12, 14-20 do not add “significantly more” to the abstract idea since they merely recite more complexities descriptive of the abstract idea in further definition of the information itself to be transmitted, receiving further data for collection, and analyzing the information. Such complexities do not provide additional elements in addition to the abstract ideas themselves. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.
Accordingly, these claims fail to set forth a statutory process under 35 USC 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard et al. (US 2018/0150889) (“Hilliard”).

13. A method, comprising: communicatively coupling at least one client device (auction participant’s device, 130) that is accessible by a user having a respective user profile to a server hosting an auction (auction system and servers 110, 112); receiving a request to associate a user profile with the auction hosted by the server (customer data or participant information, 124; bidderID, [0039]); receiving via the at least one client device bidding information associated with the auction, wherein the bidding information is dynamically displayed on the graphical user interface of the client device (user interface for display on auction participant’s device [0059]); transmitting bidding information from a respective user of the at least one client device associated with the auction (place a bid [0009] transmit the bid, [0026]); receiving live bid information from bidders in an auction house ; and integrating live bid information and bidding information from the at least one client device into the auction automatically. (receive online bid, receive live bid, records bid, recorded in the auction system, [0057])  

14. The method of claim 13, wherein the computing device is further configured to notify the user about an auction based on user profile information  (generates notifications of upcoming auctions, [0043] notification generator, [0049][0050-0051])



16. The method of claim 13, wherein live bid information from bidders in an auction house is received via a client device (bidder card, [0004]).  

17. The method of claim 13, wherein live bid information from bidders in an auction house is received via motion activated paddles (bidder card, [0004]).  

18. The method of claim 13, further comprising the steps of receiving bidding information before the auction has commenced.  (pre-bid, advance bids, [0053])

19. The method of claim 13, further comprising the steps of ending the auction at a predetermined time identified during configuration of the auction. (countdown, [0028][0057]); 

CLAIMS 1-12:  
Claims 1-12 are directed to an auction system and medium.  
Claims 1-12 recite the same or similar limitations as those addressed above for claims 13-20.  Claims 1-12 are therefore rejected for the same reasons as set forth above for claims 13-20.

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684